17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 1 of
                                        10



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

  IN RE:                                         §
                                                 §
  COTTER TOWER - OKLAHOMA, L.P.,                 §   CASE NO. 17-52844-CAG
                                                 §
  DEBTOR                                         §   CHAPTER 11

     COTTER TOWER – OKLAHOMA, L.P.’s APPLICATION FOR FINAL DECREE

  THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
  INTERESTS. IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY-ONE (21)
  DAYS FROM THE DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY
  BE GRANTED WITHOUT A HEARING BEING HELD. A TIMELY FILED RESPONSE
  IS NECESSARY FOR A HEARING TO BE HELD.

  TO THE HONORABLE CRAIG A. GARGOTTA, UNITED STATES BANKRUPTCY JUDGE:

         Comes now, Cotter Tower – Oklahoma, L.P., the Debtor-in-possession (hereinafter

  “Debtor”), which files this Application for Final Decree, and would respectfully show unto the

  Court the following:

         1.     This Court has jurisdiction over this matter pursuant to 11 U.S.C. § 1101, et seq.,

  U.S.C. §§ 158 and 1334, and Federal Rule of Bankruptcy Procedure 3022.

         2.     On December 12, 2017 (the “Petition Date”), the Debtor filed a Voluntary

  Petition for Relief under Chapter 11 of Title 11, United States Code (the “Bankruptcy Code”).

         3.     A copy of the proposed Final Decree in conformity with Local Rule 9013 is

  submitted herewith.

         4.     The Debtor is a Texas Limited Partnership with its principal place of business

  located in San Antonio, Texas. The Debtor previously owned and operated a thirty-six story

  commercial office building located at 100 N. Broadway Ave., Oklahoma City, Oklahoma, which

  was commonly known as “Cotter Ranch Tower” and hereinafter referred to as the “Property.”
17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 2 of
                                        10



         5.      On August 17, 2018, an Order Approving Motion to Sell Property of the Estate

  Free and Clear of Liens, Claims, Encumbrances and Interests (the “Sale Order”) (Doc. 93) was

  entered herein. The Sale Order authorized the title company closing the sale of the Property to

  pay all secured claims held against the Property out of the proceeds from the sale.

         6.      On August 17, 2018, the Court entered an Order Authorizing Assumption and

  Assignment of Tenant Leases and Certain Executory Contracts Pursuant to 11 U.S.C. §365 (the

  “Assumption and Assignment Order”) (Doc. 94).

         7.      The Property was sold pursuant to an Order entered herein authorizing the same

  with a closing which occurred on August 31, 2018. All secured claims were paid in full at

  closing by the title company. The Assumption and Assignment Order fixed the amounts due to

  each counterparty to the assumed leases and assumed contracts in connection with the Property,

  and such amounts were paid over to the buyer of the Property to hold and use for the benefit of

  such counterparties. Thus, any counterparty to an assumed lease or assumed contract had its

  claim funded and paid in full out of the Debtor’s share of the proceeds from the sale of the

  Property at closing.

         8.      Finally, on February 12, 2019, an Order Confirming First Amended Chapter 11

  Plan of Liquidation (the “Plan”) was entered herein (Doc. 149). The Plan (Doc. 139) provided

  that the Disbursing Agent would pay all remaining unpaid Allowed Claims.

         9.      Based upon a review of the Debtor’s claim register, the Disbursing Agent paid all

  remaining Allowed Claims which were not disputed in full.

         10.     The Debtor filed certain Objections to Claims filed in this case. All of said

  Objections have been resolved and the Disbursing Agent has timely paid all Allowed Claims.


                                                                                          Page -2-
17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 3 of
                                        10



         11.     Debtor has substantially consummated the Plan. Pursuant to 11 U.S.C. §1101(2),

  substantial consummation is defined as:

         (A).    transfer of all or substantially all of the property proposed by the plan to be
                 transferred;
         (B).    assumption by the debtor or by the successor to the debtor under the plan of the
                 business or of the management of all or substantially all of the property dealt with
                 by the plan; and
         (C).    commencement of distribution under the plan.

         12.     Debtor has completed all of the foregoing and, in fact, has completed all

  distributions to creditors required by the Plan.

         13.     Debtor has also paid all allowed administrative claims.

         14.     Fed. R. Bankr. P. 3022 provides that after an estate is fully administered in a

  Chapter 11 case, a court, on its own motion or on motion of a party in interest, shall enter a final

  decree closing the case. The term “fully administered” generally means the debtor’s chapter 11

  plan has been confirmed, all bankruptcy claims have been resolved, and the plan is “substantially

  consummated”. The Debtor’s Plan has been confirmed, there are no claims left to resolve in this

  case, and Plan has been substantially consummated. Therefore, based upon the foregoing and

  pursuant to 11 U.S.C. §350, it is necessary and appropriate that the Court enter a final decree

  closing this case effective upon the date of the entry of the same.

         WHEREFORE, PREMISES CONSIDERED, Cotter Tower – Oklahoma, L.P.

  respectfully requests that the Court enter a final decree and that the Court grant to it such other

  and further relief to which it may be justly entitled.




                                                                                             Page -3-
17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 4 of
                                        10



                                               Respectfully submitted,

                                               LAW OFFICE OF H. ANTHONY HERVOL
                                               4414 Centerview Drive, Suite 207
                                               San Antonio, Texas 78228
                                               (210) 522-9500
                                               (210) 522-0205 (Fax)


                                               By____/s/ H. Anthony Hervol_________________
                                                     H. Anthony Hervol
                                                     State Bar Number 00784264
                                                     Attorney for Debtor


                                  CERTIFICATE OF SERVICE

          I do hereby certify that a true and correct copy of the above and foregoing Application
  has been served upon the parties listed below by the methods indicated hereunder, and to the
  parties on the attached mailing list (unless such parties are also listed on this Certificate), by
  United States Mail, First Class Delivery, postage prepaid, on this 11th_ day of November, 2019.

  DEBTOR:
  Cotter Tower – Oklahoma, LP
  c/o Marcus P. Rogers, P.C.
  2135 E. Hildebrand
  San Antonio, Texas 78209
  Via Electronic Mail, with consent

  REQUESTING NOTICE:
  Steven R. Brook
  Langley & Banack, Inc.
  745 E Mulberry Ave, Ste 700
  San Antonio, TX 78212
  Counsel for Bank SNB, N.A.
  Via the Court’s ECF Filing System

  Benjamin R. Bingham
  Bingham & Lea, PC
  319 Maverick St
  San Antonio, TX 78212
  Counsel for Marcus P. Rogers, Ind. Ex’r
  of the Estate of James F. Cotter
  Via the Court’s ECF Filing System

                                                                                           Page -4-
17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 5 of
                                        10



  Stephen J. Moriarty
  Fellers Snider Blankenship Bailey & Tippens, PC
  100 North Broadway Ave., Suite 1700
  Oklahoma City, OK 73102
  Via the Court’s ECF Filing System

  Larry G. Ball
  Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.
  100 North Broadway, Suite 2900
  Oklahoma City, OK 73102-8805
  Via the Court’s ECF Filing System

  Brandon Craig Bickle
  Attorney at Law
  GableGotwals
  1100 ONEOK Plaza
  100 West 5th Street
  Tulsa, OK 74103-4217
  Attorneys for Continental Resources, Inc.
  Via the Court’s ECF Filing System

  Steven W Bugg
  McAfee & Taft
  10th Floor, Two Leadership Sq.
  211 N. Robinson
  Oklahoma City, OK 73102
  Attorneys for Luckinbill, Inc.
  Via the Court’s ECF Filing System

  UNITED STATES TRUSTEE:
  Post Office Box 1539
  San Antonio, Texas 78295-1539
  Via the Court’s ECF Filing System



                                                    _/s/ H. Anthony Hervol_________________
                                                    H. Anthony Hervol




                                                                                    Page -5-
            17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 6 of
Label Matrix for local noticing       Cotter Tower - Oklahoma,
                                                          10 L.P.          U.S. BANKRUPTCY COURT
0542-5                                  c/o Marcus P. Rogers, PC                 615 E. HOUSTON STREET, ROOM 597
Case 17-52844-cag                       2135 E Hildebrand                        SAN ANTONIO, TX 78205-2055
Western District of Texas               San Antonio, TX 78209-6332
San Antonio
Sun Nov 10 23:32:45 CST 2019
A-Russell’s Mr. Rooter, Inc.            Accenture, LLP                           American Staffcorp of OKC, LLC
8132 W. Reno                            161 North Clark Street                   6301 S. Mingo Rd
Oklahoma City, OK 73127-7229            Chicago, IL 60601-3362                   Tulsa, OK 74133-6319



American Staffcorp of OKC, LLC          Andrews Davis, PC                        Arapahoe Resources
c/o Larry G. Ball                       Cathy Collins/Administrator              Cotter Ranch Tower
100 North Broadway Avenue, Suite 2900   100 N. Broadway, Suite 3300              100 N. Broadway Ave., Suite 3150
Oklahoma City, OK 73102-8865            Oklahoma City, OK 73102-8831             Oklahoma City, OK 73102-8821


BL3 Inc. Plumbing and Drain Cleaning    BancFirst                                Bank SNB
P.O. Box 6499                           Randy Foraker, EVP, Chief Risk Officer   c/o David S. Gragg
Oklahoma City, OK 73153-0499            P. O. Box 26788                          Langley & Banack, Inc.
                                        Oklahoma City, OK 73126-0788             745 E. Mulberry, #700
                                                                                 San Antonio, Texas 78212-3172

Bank SNB, N.A.                          Bettye Ruth Cotter                       Brake Away Logistics
6301 Waterford Blvd., Suite 101         3601 N.W. 62nd Street                    Cotter Ranch Tower
Oklahoma City, OK 73118-1161            Oklahoma City, OK 73112-1401             100 N. Broadway Ave., Suite 3108
                                                                                 Oklahoma City, OK 73102-8608


Brierly Plumbing Technologies           CBRE Inc                                 CBRE, Inc.
Roto Rooter Plumbing                    PO Box 848844                            3401 NW 63rd St, Suite 400
3120 S Ann Arbor Ave                    Los Angeles, CA 90084-8844               Oklahoma City, OK 73116-3794
Oklahoma City, OK 73179-7634


CHRISTOPHER LEE MEILE - URBAN           CITY OF OKLAHOMA CITY                    COE PLUMBING INC
LOCKWERX LLC                            PO BOX 26570                             PO BOX 15482
3101 ABBEY RD                           Oklahoma City, OK 73126-0570             Oklahoma City, OK 73155-5482
Oklahoma City, OK 73120-2012


COPS PRODUCTS                           CUDD Pumping Services, Inc.              Calverts Plan Interiors, Inc.
416 HUDIBURG CIRCLE STE B               Cotter Ranch Tower                       8308 Classen Blvd.
Oklahoma City, OK 73108-1048            100 N. Broadway Ave., Suite 2500         Oklahoma City, OK 73114
                                        Oklahoma City, OK 73102-8809


Calverts Plant Interiors, Inc.          Chamsolme Harroz Achnebel, PLLC          Chubbick Duncan & Robey, P.C.
5308 Classen Blvd.                      Layni Carney/Office Manager              Cotter Ranch Tower
Oklahoma City, OK 73118-4291            100 N Broadway Avenue, Suite 1800        100 N. Broadway Ave., Suite 2300
                                        Oklahoma City, OK 73102-8614             Oklahoma City, OK 73102-8802


City of Oklahoma City                   Coe Plumbing, Inc.                       Commercial Oklahoma, Inc.
420 W Main St Suite 120                 3928 E. Reno Ave.                        Cotter Ranch Tower
Box 3                                   Oklahoma City, OK 73117-7220             100 N. Broadway Ave., Suite 3130
Oklahoma City, OK 73102-4435                                                     Oklahoma City, OK 73102-8837
            17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 7 of
Comptroller of Public Accounts        Continental Resources,
                                                          10Inc.           Continental Resources, Inc.
C/O Office of the Attorney General          Heather Scott, Director                        c/o Taylor L. Pope
Bankruptcy - Collections Division MC-008    P.O.Box 269000                                 PO Box 268836
PO Box 12548                                Oklahoma City, OK 73126-9000                   Oklahoma City, OK 73126-8836
Austin TX 78711-2548

Convergint Technologies, LLC                Coventry Investments                           DKT Energy & Neomorph
c/o James Vogt                              Cotter Ranch Tower                             Joe T. Vaughn/Manager
Reynolds, Redings, Vogt & McCart, PLLC      100 N. Broadway Ave., Suite 2430               100 N. Broadway, STE 2270
101 Park Avenue, Suite 1010                 Oklahoma City, OK 73102-8803                   Oklahoma City, OK 73102-8838
Oklahoma City, OK 73102-7251

Daugherty, Fowler, Peregrin, Haught & Je    Dawson Geophysical                             Deloitte LLP
Danny Meier/Administrator                   Risk Management                                Mitchell Scalf
100 N. Broadway Avenue, Suite 2000          Attn: Jessica Forsdick                         2200 Ross Avenue, Ste 1600
Oklahoma City, OK 73102-8846                10333 Richmond Ave. Suite 800                  Dallas, TX 75201-6703
                                            Houston, Texas 77042-4128

Deloitte, LLP                               Derrick & Briggs, LLP                          Destin Construction Inc
Cotter Ranch Tower                          Helen Sullivan-Reyna                           PO Box 271198
100 N. Broadway Ave., Suite 3250            100 N. Broadway Avenue, Suite 2830             Oklahoma City, OK 73137-1198
Oklahoma City, OK 73102-8811                Oklahoma City, OK 73102-8831


Dezign Partnerships Inc                     (c)DUTCHER & COMPANY, INC.                     EALES ELECTRONICS CORP
3037 NW 63rd St 202W                        TRAVIS L. WILLIAMS                             PO BOX 721140
Oklahoma City, OK 73116-3616                100 N BROADWAY AVE STE 2110                    Oklahoma City, OK 73172-1140
                                            OKLAHOMA CITY OK 73102-8614


EMCS ENTERPRISES INC                        EUREKA WATER COMPANY - OZARKA WATER            Estate of James F. Cotter, Dec’d
36 NE 46TH ST                               AND COFFEE SERVICE                             c/o Marcus P. Rogers, P.C.
Oklahoma City, OK 73105-2011                PO BOX 26730                                   2135 E. Hildebrand
                                            Oklahoma City, OK 73126-0730                   San Antonio, TX 78209-6332


Estate of James F. Cotter. Dec’d            Fellers Snider Blankenship Bailey & Tippens,   Fellers, Snider, Blankenship, & Tippens
c/o Marcus P. Rogers                        c/o Stephen J. Moriarty                        Attn: DeAnna Carter
2135 Hildebrand                             100 N. Broadway, Suite 1700                    100 N. Broadway Avenue, Suite 1700
San Antonio, TX 78209-6332                  Oklahoma City, OK 73102-8820                   Oklahoama City, OK 73102-8820


Fibernet Direct Texas, LLC                  Forrest Butch Freeman                          Globe Life and Accident
Cristina Valdes                             Oklahoma County Treasurer                      Sherry Garrison
9250 West Flager Street                     320 Robert S. Kerr, Rm 307                     100 N. Broadway Avenue, Suite 700
Miami, FL 33174-3415                        Oklahoma City, OK 73102-3441                   Oklahoma City, OK 73102-8812


Globe Life and Accident Insurance Company   Goldfire Studios                               Gretchen Crawford
c/o Steven J. Adams, Esq.                   James Simpson/President                        Assistant District Attorney
100 W. 5th St., Ste. 1100                   100 N. Broadway Avenue, STE 2250               Oklahoma County Treasurer
Tulsa, OK 74103-4217                        Oklahoma City, OK 73102-8804                   320 Robert S. Kerr, Suite 505
                                                                                           Oklahoma City, OK 73102-3412

HARRISON ORR AIR CONDITIONING LLC           HD SUPPLY FACILITIES MAINTENANCE               HNTB Corporation
4100 N WALNUT                               PO BOX 509058                                  Attn: Peggy Gaylord, Procurement Manager
Oklahoma City, OK 73105-3798                San Diego, CA 92150-9058                       715 Kirk Drive
                                                                                           Kansas City, MO 64105-1310
            17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 8 of
Hall Estill                           Hall, Estill, Hardwick,
                                                          10 Gable, Golden & Nels Hymer Photography
Trent Corken-Office Administrator       c/o Larry Ball                                Cotter Ranch Tower
100 N. Broadway Avenue, Suite 2900      100 N. Broadway, Suite 2900                   100 N. Broadway Ave., Suite CO-03
Oklahoma City, OK 73102-8865            Oklahoma City, OK 73102-8808                  Oklahoma City, OK 73102-8614


InServices, Inc.                        Internal Revenue Service - Insolvency         JANES ELECTRIC SERVICE INC
Dillingham Insurance dba In Service     P.O. Box 7346                                 33 NW 60TH STREET
PO Box 1669                             Philadelphia, PA 19101-7346                   Oklahoma City, OK 73118-7405
Oklahoma City, OK 73101


JP Morgan Chase                         James Adam Cotter                             James Andrew Cotter
Cotter Ranch Tower                      23019 Steeple Bluff                           6 Lincoln Place
100 N. Broadway Ave., Suite 400         San Antonio, TX 78256-1603                    Rancho Mirage, CA 92270-1928
Oklahoma City, OK 73102-8841


James Vale Lee Cotter                   Jolen Operating Company                       Jordan C. Braun
28 Morning Green                        Janae Gorman                                  Cotter Ranch Tower
San Antonio, TX 78257-2602              100 N. Broadway Avenue, Suite 2460            100 N. Broadway Ave., Suite 3020
                                        Oklahoma City, OK 73102-8868                  Oklahoma City, OK 73102-8606


Kurts Pest Control Inc                  Land Information Services                     Law Ofc. of Robert H. Alexander
PO BOX 23315                            Wade Brawley/President                        Cotter Ranch Tower
Oklahoma City, OK 73123-2315            100 N. Broadway Avenue, Suite 2010            100 N. Broadway Ave., Suite 1820
                                        Oklahoma City., OK 73102-8846                 Oklahoma City, OK 73102-8832


Luckinbill Inc.                         Marcus P. Rogers, Independent Administrator   McCoy & Orta. P.C.
PO Box 186                              the Estate of James F. Cotter, deceased       Tammy Lind/Office Manager
Enid, OK 73702-0186                     c/o Marcus P. Rogers                          100 N. Broadway Avenue, Suite 2600
                                        2135 E. Hilderbrand                           Oklahoma City, OK 73102-8868
                                        San Antonio, Texas 78209-6332

Mesa Natural Gas Solutions              Metro Glass Inc                               Metro Technology Center, Inc.
Cotter Ranch Tower                      8025 N Rockwell                               Karla Graham
100 N. Broadway Ave., Suite 3120        Oklahoma City, OK 73132-4213                  100 N. Broadway Avenue, Suite 300
Oklahoma City, OK 73102-8868                                                          Oklahoma City, OK 73102-8847


Monnet, Hayes, Bullis PLLC              (p)NAFA CAPITAL MARKETS                       NATURAL WOOD FLOORS INC - QUALITY FLOOR
Cotter Ranch Tower                      3700 WEST ROBINSON STREET SUITE 204           719 N VIRGINIA AVE
100 N. Broadway Ave., Suite 2730        NORMAN OK 73072-3655                          Oklahoma City, OK 73106-2631
Oklahoma City, OK 73102-8804


OG&E                                    OGP Energy Limited Partnership #1             OKLAHOMA COUNTY TREASURER
PO BOX 24990                            Cotter Ranch Tower                            PO BOX 268875
Oklahoma City, OK 73124-0990            100 N. Broadway Ave., Suite 1830              Oklahoma City, OK 73126-8875
                                        Oklahoma City, OK 73102-8805


ON CALL JUNK HAUL LLC                   ONESOURCE MANAGED SERVICES LLC                Oklahoma County Treasurer
8216 NW 159TH ST                        PO BOX 270538                                 Tammy Jones, Pro Se
Edmond, OK 73013-5804                   33 N MERIDIAN                                 320 Robert S. Kerr, Room 307
                                        Oklahoma City, OK 73107-6501                  Oklahoma City, OK 73102-3441
            17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 9 of
Oklahoma County Treasurer’s Office    Oklahoma Tax Commission
                                                          10               Otis Elevator Company
320 Robert S. Kerr, Room 307           General Counsel’s Office               PO Box 730400
Oklahoma City, Oklahoma 73102-3441     100 N. Broadway Ave, Suite 1500        Dallas, TX 75373-0400
                                       Oklahoma City, OK 73102-8601


Paul J. Sowell                         Petroleum Club of Oklahoma City        Pinnacle Towers
14200 N May Ave Suite 2511             Cotter Ranch Tower                     Cotter Ranch Tower
Oklahoma City, OK 73134-5031           100 N. Broadway Ave., Suite 3400       100 N. Broadway Ave., Suite 3050
                                       Oklahoma City, OK 73102-8824           Oklahoma City, OK 73102-8826


Potts Exploration, LLC                 Precision Mechanical, LLC              R. Brown Wallace
909 E. Britton Road                    860656 S. 3320 Rd                      Cotter Ranch Tower
Oklahoma City, OK 73114-7802           Wellston, OK 74881-8067                100 N. Broadway Ave., Suite 2530
                                                                              Oklahoma City, OK 73102-8805


R. Brown Wallace, P.C.                 Richard G. Jenkins                     Rogers Safe and Lock, LLC
544 Shawnee St.                        P.O. Box 591565                        906 Northwest 5th Street
NORMAN, OK 73071-4631                  San Antonio, TX 78259-0127             Oklahoma City, OK 73106-7427



Roto Rooter                            Russell D Thorp - Schuler Enterprise   Ruston Aviation
Plumbing & Drain Cleaning              PO Box 30847                           P.O. Box 607
3120 S. Ann Arbor Ave                  Edmond, OK 73003-0015                  Ruston, LA 71273-0607
Oklahoma City, OK 73179-7634


Samis Family Investments, LLC          Southwestern Restoration               Staples Contract & Commerical, Inc.
Eileen Motley/Office Manager           and Waterproofing                      PO Box 415256 Dept SNA
100 N. Broadway, Suite 1850            PO Box 54858                           Boston, MA 02241-5256
Oklahoma city, OK 73102-8607           Oklahoma City, OK 73154-1858


Talada, LLC                            Tenaris Global Services                Tidelands Geophysical
Cotter Ranch Tower                     Cotter Ranch Tower                     Cotter Ranch Tower
100 N. Broadway Ave., Suite 3025       100 N. Broadway Ave., Suite 2525       100 N. Broadway Ave., Suite 2420
Oklahoma City, OK 73102-8825           Oklahoma City, OK 73102-8868           Oklahoma City, OK 73102-8803


Unifirst Corporation                   United Protective Services of          United States Attorney General
Attn: Accounts Receivable              Oklahoma City, LP                      Department of Justice
68 Jonspin Road                        6500 Greenville Ave, Suite 525         950 Pennsylvania Ave., N.W.
Wilmington, MA 01887-1086              Dallas, TX 75206-1000                  Washington, DC 20530-0009


United States Attorney/IRS             United States Trustee                  United States Trustee - SA12
601 N.W. Loop 410, Suite 600           P.O. Box 1539                          US Trustee’s Office
San Antonio, TX 78216-5597             San Antonio, TX 78295-1539             615 E Houston, Suite 533
                                                                              PO Box 1539
                                                                              San Antonio, TX 78295-1539

Urban Space Construction               Valeri Marie Cotter Zaharie            Vendor Recovery Fund IV, LLC
28 Morning Green                       5743 E. Shoreline                      PO Box 669
San Antonio, TX 78257-2602             Post Falls, ID 83854-6855              Smithtown, NY 11787-0710
            17-52844-cag Doc#169 Filed 11/11/19 Entered 11/11/19 13:21:41 Main Document Pg 10
Veolia Energy Oklahoma City Inc       Veolia Energy Oklahoma City Inc.
                                                         of 10            Veolia North America
Box 681038                                           14055 Riveredge Drive, Ste 240                       100 N. Broadway, Suite 1520
Chicago, IL 60695-2039                               Tampa, FL 33637-2099                                 Oklahoma City, OK 73102-8601



Vets Septic Service Inc.                             Vivian Claudette Mueller                             Voss Electric Co
1024 SW 21st Street                                  102 Kathy Drive                                      1601 Cushman Dr.
Oklahoma City, OK 73108-7439                         Kerrville, TX 78028-9744                             Lincoln, NE 68512-1237



Voss Electric Co.                                    Yardi Marketplace                                    iPlumb Co.
P.O. Box 22159                                       P.O. Box 82569                                       2736 SW 48th St
Attn: Accounts Rec.                                  Goleta, CA 93118-2569                                Oklahoma City, OK 73119-5213
Lincoln, NE 68542-2159


H. Anthony Hervol
Law Office of H. Anthony Hervol
4414 Centerview Dr, Suite 207
San Antonio, TX 78228-1432




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


NAFA Capital Markets
Cotter Ranch Tower
100 N. Broadway Ave., Suite 2550
Oklahoma City, OK 73012




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


Dutcher & Company, Inc.                              End of Label Matrix
Travis L. Williams                                   Mailable recipients     129
100 N. Broadway Avenue, Suite 2100                   Bypassed recipients       0
Oklahoma City, OK 73102                              Total                   129
